DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 recite the limitation "the curved mirror" respectively in lines 3 and 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 recite the limitation "the curved mirror" within the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-19 recite the limitation "the curved mirror" line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyubarsky (U.S. Publication 2020/0032979 A1).
With regards to Claim 1, Lyubarsky discloses an apparatus [Figures 1-16] including:
An adaptive-driving-beam (ADB) headlight device [Paragraphs 25, 27] that includes:
A digital micromirror device (DMD) [e.g., (210)] that includes one or more micromirrors [note Paragraph 27];
A white LED [e.g., (202)] having an emission area configured to output at least a portion of a first light beam [note Paragraph 27];
A curved mirror [e.g., (208)] configured to reflect and focus the first light beam to form a second light beam directed towards the DMD [note Figure 2], wherein the DMD selectively reflects light of the second beam as a modulated third beam [note Figure 2]; and
A projection lens [e.g., (212)] configured to receive the modulated third beam and to focus light of the modulated third beam and project a resulting output beam.
With regards to Claim 2, Lyubarsky discloses a tapered light tunnel [e.g., (204)] configured to guide emitted light of first light beam toward the curved mirror.
With regards to Claim 3, Lyubarsky discloses a condensing lens [e.g., (206)] configured to receive and focus light of the first light beam toward the curved mirror.
With regards to Claim 8, Lyubarsky discoses a vehicle, wherein the ADB headlight device is mounted to the vehicle, and the output beam is used as a headlight beam for the vehicle, to provide increased field of view (FOV) and headlight brightness [note Paragraphs 25, 27 and Claims 4, 8].
Claims 9-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyubarsky (U.S. Publication 2020/0032979 A1).
With regards to Claim 9, Lyubarsky discloses a method for generating an output beam [Figures 1-16], the method including:
Providing a digital micromirror device (DMD) [e.g., (210)] that includes one or more micromirrors [note Paragraph 27], a white LED [e.g., (202)] having an emission area configured to output at least a portion of a first light beam [note Paragraph 27];
Reflecting and focusing the first light beam to form a second light beam directed towards the DMD [e.g., Figure 2: (208)];
Operating the DMD to selectively reflect light of the second beam as a modulated third beam [note Figure 2]; and
Focusing the modulated third beam and projecting light of the modulated third beam as an output beam [e.g., Figure 2: (212)].
With regards to Claim 10, Lyubarsky discloses a tapered light tunnel [e.g., (204)]; and using the tapered light tunnel to guide light of first light beam toward the curved mirror.
With regards to Claim 11, Lyubarsky discloses focusing light of the first light beam [e.g., (206)] toward the curved mirror.
With regards to Claim 16, Lyubarsky discoses providing a vehicle, and using the output beam as a headlight beam for the vehicle, to provide increased field of view (FOV) and headlight brightness [note Paragraphs 25, 27 and Claims 4, 8].
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyubarsky (U.S. Publication 2020/0032979 A1).
With regards to Claim 17, Lyubarsky discloses an apparatus for generating an output beam [Figures 1-16], the apparatus including:
A digital micromirror device (DMD) [e.g., (210)] that includes one or more micromirrors [note Paragraph 27];
A white LED [e.g., (202)] having an emission area configured to output at least a portion of a first light beam [note Paragraph 27];
Means for reflecting and focusing the first light beam to form a second light beam directed towards the DMD [e.g., (208)];
Means for operating the DMD to selectively reflect light of the second beam as a modulated third beam [e.g., (210) and Paragraph 27]; and
Means for focusing the modulated third beam and projecting light of the modulated third beam as an output beam [e.g., (212)].
With regards to Claim 18, Lyubarsky discloses a tapered light tunnel [e.g., (204)] used to guide light of first light beam toward the curved mirror.
With regards to Claim 19, Lyubarsky discloses means for focusing light of the first light beam toward the curved mirror [e.g., (206)].
Allowable Subject Matter
Claims 4-7, 12-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Dependent Claims 4-7, 12-15, and 20, the Applicant has sufficiently claimed and respectively defined the apparatus, method, and apparatus, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding claims and therein to:
Dependent Claims 4 and 12: a single-crystal-phosphor (SCP) plate mounted over at least a portion of the emission area of the white LED; and at least one laser that emits a blue laser beam that impinges on the SCP plate such that the SCP plate wavelength converts at least some of the light of the blue laser beam and at least some of the light of the white LED to longer wavelengths than wavelengths of the light of the blue laser beam and the light of the white LED, wherein the first light beam includes light from the SCP and the white LED;
Dependent Claims 5 and 13: a single-crystal-phosphor (SCP) plate mounted over at least a portion of the emission area of the white LED; at least one laser that emits a blue laser beam that impinges on the SCP plate such that the SCP plate wavelength converts at least some of the light of the blue laser beam and at least some of the light of the white LED to longer wavelengths than wavelengths of the light of the blue laser beam and the light of the white LED; and a tapered light tunnel configured to receive and guide the blue laser beam toward the SCP plate and to guide emitted light of first light beam toward the curved mirror, wherein the first light beam includes light from the SCP and the white LED;
Dependent Claims 6 and 14: a single-crystal-phosphor (SCP) plate mounted over at least a portion of the emission area of the white LED; at least one laser that emits a blue laser beam that impinges on the SCP plate such that the SCP plate wavelength converts at least some of the light of the blue laser beam and at least some of the light of the white LED to longer wavelengths than wavelengths of the light of the blue laser beam and the light of the white LED; a tapered light tunnel configured to receive and guide the blue laser beam toward the SCP plate and to guide emitted light of first light beam toward the curved mirror, wherein the first light beam includes light from the SCP and the white LED; and a condensing lens positioned adjacent the tapered light tunnel and configured to receive and focus the blue laser beam through the tapered light tunnel toward the SCP plate and to focus emitted light of first light beam from the tapered light tunnel toward the curved mirror, wherein the first light beam includes light from the SCP and the white LED;
Dependent Claims 7 and 15:  a single-crystal-phosphor (SCP) plate mounted over at least a portion of the emission area of the white LED; at least one laser that emits a blue laser beam that impinges on the SCP plate such that the SCP plate wavelength converts at least some of the light of the blue laser beam and at least some of the light of the white LED to longer wavelengths than wavelengths of the light of the blue laser beam and the light of the white LED; and a condensing lens positioned adjacent the SCP plate and configured to receive and focus the blue laser beam t toward the SCP plate and to focus emitted light of first light beam from the SCP plate and the white LED toward the curved mirror, wherein the first light beam includes light from the SCP and the white LED; and
Dependent Claim 20: a single-crystal-phosphor (SCP) plate; means for mounting the SCP plate over at least part of the emission area of the white LED; means for generating at least one blue laser beam; and means for directing the at least one blue laser beam onto the SCP plate such that the SCP plate wavelength converts at least some of the light of the blue laser beam and at least some of the light of the white LED to longer wavelengths than wavelengths of the light of the blue laser beam and the light of the white LED, wherein the first light beam includes light from the SCP and the white LED.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 9,228,719 B2 to Wang et al. that teaches a curved mirror that reflects light from a light source towards a DMD and subsequently to a projection lens [note Figure 1A].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, December 14, 2022

/Jason M Han/Primary Examiner, Art Unit 2875